Citation Nr: 1735430	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was reopened and remanded by the Board in November 2011.  The appeal was remanded in March 2014 and November 2016.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2011.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2017 to determine the nature and etiology of his claimed low back disorder.  The Veteran was diagnosed with lumbar disc disease and spinal stenosis.  The VA examiner provided negative nexus opinions.  He opined that it was less likely than not that the Veteran's low back disability was caused by service.  The VA examiner indicated that he could not give an opinion regarding secondary service connection.  In providing the negative direct service connection opinion, the VA examiner's rationale improperly relied upon lack documentation in the service treatment records.  He indicated that he was unable to read a portion of the Veteran's service treatment records, but he did not address the Veteran's competent lay assertions.  The Board finds that the opinions are inadequate as the VA examiner improperly relied upon a lack of documentation in the service treatment records and did not give a secondary service connection opinion.

A review of the record indications that the Veteran filed a claim for vocation rehabilitation benefits.  Unfortunately, the Veteran's vocation rehabilitation folder has not been associated with the record.  As these records may be pertinent to the instant appeal, a remand is required to obtain the Veteran's vocation rehabilitation folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's vocation rehabilitation folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  Refer the Veteran's VA claims file to the examiner who conducted the January 2017 examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the etiology of the Veteran's back disability.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:
i) Is it at least as likely as not (50 percent or greater possibility) that the Veteran's low back disability began in service, is caused by service, or is otherwise related to service?  The examiner is to consider the Veteran's hearing testimony that he hurt his back at the same time as hurting his knee in a 1982 in-service fall, and that he believes carrying a backpack in service put stress on his back.

ii) If the Veteran's low back disability is not caused by or related to service, is it at least as likely as not (50 percent or greater possibility) that the Veteran's low back disability is caused or aggravated (permanently worsened beyond the natural progression of the disability) by the Veteran's service-connected DJD of the right knee?  The examiner is to discuss the Veteran's contention that the service-connected right knee disability negatively impacts his back because it has changed the Veteran's gait, and the contention that his right knee caused him to fall and twist his back.  There is a May 2009 treatment note that corroborates the Veteran's testimony regarding a fall.  

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




